 Case 1:19-md-02902-RGA Document 67 Filed 02/20/20 Page 1 of 2 PageID #: 783



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                               )
In re Sitagliptin Phosphate ('708 & '921)      )   C.A. No. 19-md-2902-RGA
Patent Litigation                              )
__________                                     )
                                               )
MERCK SHARP & DOHME CORP. ,                    )
                                               )
                      Plaintiff,               )
                                               )   C .A. No. 19-347-RGA
 V.                                            )
                                               )
LUPIN LIMITED and LUPIN                        )
PHARMACEUTICALS, INC. ,                        )
                                               )
                      Defendants.              )
- - - - - - - - - - - - - - -- )


              STIPULATION OF DISMISSAL OF DEFENDANT LUPIN LIMITED'S
               THIRD AND FOURTH COUNTERCLAIMS WITHOUT PREJUDICE

           The parties, Plaintiff Merck Sharp & Dohme Corp. (" Merck") and Defendant Lupin

Limited ("Lupin"), by and through their undersigned counsel, hereby stipulate and agree,

pursuant to Fed. R. Civ. P . 41(a)(l)(A)(ii), that the Third and Fourth Counterclaims in Defendant

Lupin Limited ' s Answer, Defenses, and Counterclaims (D.1. 12), are dismissed without

prejudice. No prejudice to any party will result from this dismissal and the dismissal is not

intended to affect any party' s other claims or counterclaims in this case. Each party shall bear its

own costs and fees.




RLF I 229347 14v. l
Case 1:19-md-02902-RGA Document 67 Filed 02/20/20 Page 2 of 2 PageID #: 784




Isl Alexandra M Joyce                     Isl Frederick L. Cottrell, III
Michael P. Kelly (#2295)                 Frederick L. Cottrell, III (#2555)
Daniel M. Silver (#4758)                 Alexandra M. Ewing (#6407)
Alexandra M. Joyce (#6423)               RICHARDS , LAYTON & FINGER, P .A.
MCCARTER & ENGLISH, LLP                  One Rodney Square
Renaissance Centre                       920 North King Street
405 N. King Street, 8th Floor            Wilmington, DE 19801
Wilmington, DE 19801                     (302) 651-7700
(302) 984-6300                           cottrell@rlf.com
mkelly@mccarter.com                      ewing@rlf.com
dsilver@mccarter.com
aj oyce@mccarter.com                     Attorneys for Defendants Lupin Limited and
                                         Lupin Pharmaceuticals, Inc.
Attorneys for Plaintiff Merck Sharp &
Dohme Corp.


Dated: February 19, 2020


IT IS SO ORDERED, this 1Q_ day of February, 2020.




RLF I 229347 14v.l
